DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oquab et al. (US 2022/0156981) in view of Jung et al. (US 2020/0311870).

Regarding claim 1, Oquab discloses a method for video coding performed by at least one processor (see 500 in fig. 5; see “Encoder” in fig. 2), the method comprising: obtaining video data (see 106 in fig. 2); detecting at least one face from at least one frame of the video data (see 106 in fig. 2); determining a set of facial landmark features of the at least one face from the at least one frame of the video data (see 110 in fig. 2).
Although Oquab discloses comprising: determining face area (see 106 in fig. 2); and further coding the video data at least partly by the neural network (see 202 and 208 in fig. 2) based on the determined set of facial landmark features (see 208 and 110 in fig. 2) and on aggregating the set of facial landmark features (e.g. see “feature map” in ¶ [0013]), and reconstructed extended face area (EFA) features (e.g. see “landmark map” in ¶ [0013]), it is noted that Oquab does not disclose coding an up-sampled sequence that is up-sampled from at least one down-sampled sequence.
However, Jung discloses a scalable video coding wherein the coding an up-sampled sequence that is up-sampled from at least one down-sampled sequence (see 410-430 in fig. 4).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Jung teachings of scalable coding into Oquab scaling for the benefit of application in industries standard scalable high efficiency coding.

Regarding claims 2 and 12, Oquab further discloses wherein the video data comprises an encoded bitstream of the video data (see 208 in fig. 2).

Regarding claims 3 and 13, Oquab further discloses wherein determining the set of facial landmark features comprises up-sampling at least one down-sampled sequence obtained by decompressing the encoded bitstream (e.g. see ¶ [0018]).

Regarding claim 11, the claim(s) recite an apparatus comprising: at least one memory configured to store computer program code (see (see 504 in fig. 5) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 20, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oquab and Jung in view of Lemley et al. (US 2019/0377409).

Regarding claims 4 and 14, although Oquab discloses the EFA, it is noted that Oquab does not disclose comprising: determining EFA which comprises a boundary area extended from an area of the detected at least one face from the at least one frame of the video data; determining a set of EFA features from the EFA
However, Lemley discloses a video coding wherein the determining an EFA (see 17 in fig. 1) which comprises a boundary area extended from an area of the detected at least one face from the at least one frame of the video data; determining a set of EFA features from the EFA (see 21A-21B in fig. 3).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Lemley teachings of EFA into Oquab facial coding as an added feature for the benefit of determining eye gaze.

Regarding claims 5 and 15, the references further discloses wherein determining the EFA and determining the set of EFA features comprise up-sampling the at least one down-sampled sequence obtained by decompressing the encoded bitstream (e.g. see Oquab ¶ [0018]).


Allowable Subject Matter
Claim(s) 6, 8-10, 16 and 18-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an Examiner’s statement of reasons for allowance: Claims 6 and 16 discloses wherein determining the EFA and determining the set of EFA features further comprise reconstructing the EFA features each respective to ones of the facial landmark features of the set of facial landmark features by a generative adversarial network. 
The closest prior arts Oquab, Jung and Lemley fail to anticipate or render the above underlined limitation obvious when tied to the intervening claims 1-5 and 11-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to claims 1-6,8-16 and 18-20 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Kopparapu et al. (US 2022/0207875), discloses feature based machine learning coding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485